Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/9/2019 and 8/22/2019 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-7, 9-15, and 17-23 are allowed.
The most pertinent prior arts are “Yao Tong et al., Constraining basin thermal history and petroleum generation using palaeoclimate data in the Piceance Basin, Colorado” Basin Research (2017), Vol. 29, Issue 4, First Published: 05 August 2016, hereinafter “Tong” and “Mallet EP 2778725”. 
As to claim 1, the combination of Tong and Mallet teaches all the claim limitations except “adjusting said latitudinal temperature gradient of said location for said time period, wherein said adjusting includes applying a mean global temperature change for said time period to said latitudinal temperature gradient based on a latitude of said location for said time period”. The amended claim has unique limitations and 

As to claim 9, the combination of Tong and Mallet teaches all the claim limitations except “adjusting said latitudinal temperature gradient of said location for said time period, wherein said adjusting includes applying a mean global temperature change for said time period to said latitudinal temperature gradient based on a latitude of said location for said time period”. The amended claim has unique limitations and differentiates itself from prior claim limitations. The method enables modeling petroleum system in an accurate manner. The method also enables accurately determining a sediment surface temperature of a location through time and allowing petroleum companies to identify drilling opportunities. Thus, there is no evidence which anticipates nor renders obvious the limitations not taught by the prior arts. There is no 

As to claim 17, the combination of Tong and Mallet teaches all the claim limitations except “adjusting said latitudinal temperature gradient of said location for said time period, wherein said adjusting includes applying a mean global temperature change for said time period to said latitudinal temperature gradient based on a latitude of said location for said time period”. The amended claim has unique limitations and differentiates itself from prior claim limitations. The method enables modeling petroleum system in an accurate manner. The method also enables accurately determining a sediment surface temperature of a location through time and allowing petroleum companies to identify drilling opportunities. Thus, there is no evidence which anticipates nor renders obvious the limitations not taught by the prior arts. There is no evidence which suggests that one of ordinary skill in the art would have modified the combination of Tong and Mallet to arrive at the claimed invention. The advantages and distinguishable features can be seen on Page 3, Paragraph 11; Page 10, Paragraph 29; in the filed specification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370.  The examiner can normally be reached on Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/LAL C MANG/            Examiner, Art Unit 2863                                                                                                                                                                                            

/TARUN SINHA/            Primary Examiner, Art Unit 2863